Citation Nr: 1616333	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  12-24 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	James C. Perciavalle, Agent


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran had active duty service from February 1978 to January 1979. 

This case comes before the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The travel board hearing scheduled for the Veteran on September 25, 2013 was cancelled on behalf of the Veteran in a letter from his Agent, which was received by the Board in August 2013.

In December 2014, the Board reopened the Veteran's claims for service connection for schizophrenia and service connection for bilateral hearing loss and remanded the case to the RO for additional development.  

In March 2016, the Veteran's representative requested that the case be advanced on the Board's docket as the Veteran is homeless.  That motion is granted.  Therefore, the Veteran's appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for bilateral hearing loss and service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Schizophrenia was present during the Veteran's service.

2.  Schizophrenia was not found on the entrance examination.



CONCLUSION OF LAW

The criteria for service connection for schizophrenia are met.  38 U.S.C.A. §§ 1131, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran entered service in February 1978.  There were no psychiatric complaints or findings on the entrance medical history and medical examination reports.  

In November 1978, however, a Medical Evaluation Board diagnosed the Veteran with chronic undifferentiated schizophrenia with a severe relapse. He did well during training, but after arriving for assignment in Germany, the Veteran became confused, disoriented, and rambling with disorganization and loose associations.  In the history, the Medical Evaluation Board stated the Veteran had a severe past history chronic undifferentiated schizophrenia with numerous hospitalizations.  The Medical Evaluation Board determined that the condition existed prior to service and the Veteran was unfit for duty.  The Veteran was subsequently discharged in January 1979.  

The Veteran disputes the history of the Medical Evaluation Board.  He and his family report that he was hospitalized once at a private hospital in 1971 when he was a child.  That hospitalization was for an accidental overdose of his father's pain medication.  The Veteran also stated he was not diagnosed with schizophrenia or any other mental health disorder until he entered service.  His parents stated that he was not treated for any psychiatric condition before the Veteran entered service.  VA attempted to obtain records from the hospital identified by both the Veteran and the Medical Evaluation Board records, St. Francis General Hospital, but St. Francis could not locate any records.  

After service, the records show the Veteran has been hospitalized for schizophrenia including several times in the 1990s.  He also has received and continues to receive treatment as an outpatient.

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can only be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.  The provisions of 38 C.F.R. § 3.304(b) (2015) require that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).

It is evident that the Veteran has chronic schizophrenia.  The Medical Evaluation Board and physicians since separation have diagnosed the Veteran with schizophrenia, diagnosed as either undifferentiated schizophrenia or paranoid schizophrenia.  Moreover, the evidence in the file demonstrates numerous hospitalizations and ongoing treatment for schizophrenia that continues to the present day.    

The Veteran was noted to have normal mental health at his entrance examinations.  As stated, the later findings by the Medical Evaluation Board do not establish a pre-existing condition.  The Veteran has indicated that he had no problems with mental health prior to the treatment and evaluation documented in the service treatment records and that his problems have continued since service.  There are no pre-service medical records to the contrary.  None of the available evidence clearly and unmistakably establishes that the schizophrenia pre-existed service or was not aggravated by the Veteran's service.  As there is no clear and unmistakable evidence of a mental health disorder pre-existing service, the presumption of soundness is not rebutted and the Board will consider the Veteran's claim as one for service connection, rather than one based on aggravation of a pre-existing condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  As the evidence demonstrates that schizophrenia manifested in service the Veteran is entitled to service connection for his schizophrenia.


ORDER

Service connection for schizophrenia is granted.  


REMAND

The Veteran has also filed service connection claims for hearing loss and tinnitus.  
It has been argued that the Veteran should be service connected for hearing loss and tinnitus as secondary to medication he is taking for his schizophrenia.  Service connection for schizophrenia has now been established.  In December 2014, the Board remanded the hearing loss and tinnitus disabilities for a medical opinion discussing whether the Veteran's hearing loss and tinnitus resulted from his schizophrenia medication.  In June 2015, the Veteran was afforded a VA examination and the VA examiner was asked to provide the opinion requested by the Board.  The examiner, an audiologist, stated such an opinion is outside the scope of his practice and suggested a medical professional answer the question.  Therefore, a remand is necessary to have a medical professional answer whether the Veteran has hearing loss or tinnitus caused or aggravated by schizophrenia, including medication taken for that disability. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a physician or other medical professional with the appropriate expertise to review the file and prepare an opinion.  An examination should be scheduled only if the examiner determines that an examination is necessary to offer an opinion.  The claims file should be made available to the examiner.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's bilateral hearing loss disability or tinnitus was (a) caused by or (b) aggravated by his service connected schizophrenia, to include as a side effect of medication taken for schizophrenia.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

2.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


